DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “an open top end” in line 2, “the open end” in line 5, and “the receptacle opening” in line 6. However, the claim lacks antecedent basis for the receptacle opening. Accordingly, it is not clear whether the claim merely lacks consistent claim terminology and all the limitations pertaining to an opening are structurally equivalent or whether the open top end of the receptacle and the receptacle opening are intended to define structurally distinct parts of the receptacle. 
For the purpose of examination, the connectors will be considered to occupy opposite sides of the receptacle at the open top end. 
Claim 1 recites the limitation “whereby the connected receptacle suspends just beneath the cutting blade footprint of the cutting tool”, claim 3 recites the limitation “the cutting tool is a hand-operated wire cutter, wire stripper, or combination thereof”, and claim 4 recites the limitation “the cutting tool is a plant trimmer”. The recited structural relationship between the receptacle and the cutting tool and the recited structure of the cutting tool renders the claims indefinite since it is unclear whether Applicant is claiming the device alone or the combination of the device and the cutting tool. 
For the purpose of examination, the claims will be considered to be directed to the device alone. 
Claim 9 recites the limitation “a zipper sewn across the bottom of the bag for opening and closing the bottom end of the bag”. However, claim 1 defines the bottom end as being “a closed bottom end” in line 2. Therefore, it is not clear how the bottom end of the receptacle can define a closed bottom end if the bottom end also includes structure configured to open the bottom end. Thus, the structure of the bottom end is not clear. 
For the purpose of examination, the receptacle will be considered to include a bottom end that is selectively configurable between an open configuration and a closed configuration via a zipper sewn across the bottom end of the receptacle/bag.
Claim 10 recites the limitation “the collar” in line 1. However, as claim 10 depends from claim 2 and the collar is introduced in claim 6, there is insufficient antecedent basis for the limitation in the claims.
For the purpose of examination, a collar will be considered to define the open end of the bag. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lillick (US 1,042,240 A).
Regarding claim 1, Lillick teaches a device for collecting materials produced by a cutting tool comprising: a receptacle (12) having a closed bottom end, an open top end, and an internal volume (page 1, lines 70-96); and at least two connectors (page 1, lines 70-74) provided on or otherwise integrated to the receptacle proximal to the open end of the receptacle, the connectors spaced apart and occupying opposite sides of the receptacle at the open top end (FIG. 1, 2, 4), the connectors enabling connection of the receptacle to the cutting tool at least one connector per side of the receptacle (FIG. 1, 2, 4), whereby the receptacle is configured to suspend just beneath a cutting blade footprint of the cutting tool when connected to the cutting tool (page 1, line 44-page 2, line 10 and FIG. 1-4).
Regarding claims 3 and 4, Lillick teaches the device of claim 1 above, wherein the cutting tool is a hand-operated cutter or a trimmer (page 1, lines 44-69). 
It is noted that the claims are directed toward a device for collecting materials only, not a device for collecting materials and a cutting tool. See 112(b) rejection above. Accordingly, the type of cutting tool disclosed by Lillick is sufficient to meet the claims absent persuasive evidence that the types of cutting tools claimed impart additional structure to the claimed device that structurally differentiates the claimed device from the prior art device of Lillick. 
Claims 1, 3, 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christiansen (US 2,751,729 A).
Regarding claim 1, Christiansen teaches a device for collecting materials comprising: a receptacle (8) having a closed bottom end (9), an open top end (10), and an internal volume; and at least two connectors (12) provided on or otherwise integrated to the receptacle proximal to the open top end of the receptacle, the connectors spaced apart and occupying opposite sides of the receptacle at the open top end, the connectors enabling connection of the receptacle to a cutting tool at least one connector per side of the receptacle, whereby the receptacle is configured such that it is capable of suspending just beneath a cutting blade footprint of the cutting tool when connected to the cutting tool (column 2 line 57-column 3 line 6, column 4 lines 4-19 and FIG. 1-6).
It is noted that the claims are directed toward a device for collecting material only, not a device for collecting materials and a cutting tool. See 112(b) rejection above. Accordingly, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). In this case, Christiansen discloses the structure of the device as claimed and the claimed intended use of the device to be connected to a cutting tool for collecting materials produced by the cutting tool does not impart any additional structure to the claimed device that structurally differentiates the claimed device from the prior art device of Christiansen.
Regarding claims 3 and 4, Christiansen teaches the device of claim 1 above, wherein a cutting tool is capable of being connected to the receptacle connectors and wherein the cutting tool is capable of being a hand-operated wire cutter or stripper or a plant trimmer. 
It is noted that the claims are directed toward a device for collecting materials only, not a device for collecting materials and a cutting tool. See 112(b) rejection above. Absent persuasive evidence otherwise, the types of cutting tools claimed fail to impart additional structure to the claimed device that structurally differentiates the claimed device from the prior art device of Christiansen. Accordingly, Christiansen discloses the structure of the device as claimed and therefore is concluded to comprise the structure necessary to connect to the claimed types of cutting tools. 
Regarding claim 7, Christiansen teaches the device of claim 1 above, wherein the receptacle is made from natural fiber, plastic or paper (column 2 lines 67-71).
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lillick, as applied to claim 1 above, in view of Crawford (US 1,704,284 A).
Regarding claim 2, Lillick teaches the device of claim 1 above, wherein the receptacle is a bag (page 1, lines 16-21, 70-74) but fails to teach the bag being formed or otherwise sewn together from fabric material. Crawford teaches an analogous device for collecting materials comprising a bag having a closed bottom end, an open top end and an internal volume and further teaches that analogous bags are known in the prior art to be formed from a fabric material (page 1 line 94-page 2 line 12).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Lillick by forming the bag from a fabric material, as taught by Crawford, as it has been shown in the prior art to be a well known material for fabricating bags configured for collecting materials and as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
 Regarding claim 7, Lillick teaches the device of claim 1 above, but fails to teach the receptacle being made from natural fiber, plastic or paper. Crawford teaches an analogous device for collecting materials comprising a receptacle having a closed bottom end, an open top end and an internal volume and further teaches that analogous receptacles are known in the prior art to be formed from natural fibers treated with a plastic composition so that the material is made impervious and highly resistant to wear (page 1 line 94-page 2 line 12).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Lillick by forming receptacle from natural fiber and plastic, as taught by Crawford, in order to form a receptacle that is impervious and highly resistant to wear, as it has been shown in the prior art to be a well-known material for fabricating receptacles configured for collecting materials, and as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen, as applied to claim 1 above, in view of Crawford.
Regarding claim 2, Christiansen teaches the device of claim 1 above, wherein the receptacle is a bag formed from a material capable of resisting moisture (column 2 lines 57-71) but fails to teach the moisture resisting material comprising a fabric material. Crawford teaches an analogous device for collecting materials comprising a bag having a closed bottom end, an open top end and an internal volume, wherein the bag is made from a material capable of resisting moisture. Crawford further teaches that moisture resisting materials are known in the prior art to include fabric materials treated with a plastic composition (page 1 line 94-page 2 line 12).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Christiansen by alternatively forming the bag from a moisture resistant fabric material, as taught by Crawford, as it has been shown in the prior art to be a well-known moisture resistant material for fabricating bags configured for collecting materials, as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and as the substitution of one known moisture resistant material for an alternative known moisture resistant material to achieve the equivalent result of forming a moisture resistant bag would have been obvious and would have yielded predictable results. 
Regarding claim 10, Christiansen as modified by Crawford teaches the device of claim 2 above, wherein the bag is expanded in volume beneath a collar defining the open top end of the bag to hold more material (Christiansen: column 2 lines 67-71).
Claims 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen in view of Crawford, as applied to claim 2 above, in view of White (US 4,858,361 A1).
Regarding claims 5 and 6, Christiansen as modified by Crawford teaches the device of claim 2 above, wherein the at least two connectors are rare earth magnets positioned and secured within a collar (10) at the open top end of the bag (Christiansen: column 2 line 57-column 3 line 6, column 4 lines 4-19) but fails to teach sewing the collar to position and secure the magnets within the collar. White teaches a device having opposing magnetic connectors positioned and secured within a collar and further teaches that stitching, adhesive and other suitable means are well known in the art for securing magnets in position within the collar (column 3 lines 35-57).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Christiansen by sewing the collar in position, as taught by White, in order to ensure that the collar is adequately secured and the magnets are adequately and securely positioned. 
Regarding claim 8, Christiansen as modified by Crawford and White teaches the device of claim 6 above, wherein a thin wire hoop (11) is sewn into or otherwise integrated into the collar to urge the open end of the bag open (Christiansen: column 2 lines 67-column 3 line 6 and FIG. 5, 6).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lillick in view of Crawford, as applied to claim 2 above, and further in view of Schafer (US 6,199,803 B1). 
Regarding claim 9, Lillick as modified by Crawford teaches the device of claim 2 above, wherein the bottom end is selectively configurable between an open configuration and a closed configuration via a fastener (Lillick: page 1 lines 85-96) but fails to teach the fastener being a zipper sewn across the bottom end. Schafer teaches an analogous device for collecting materials comprising a bag having a bottom end that is selectively configurable between an open configuration and a closed configuration via a fastener and further teaches that the fastener can be a zipper or any other type of quick closing fastener for repetitively opening and closing the bottom end (column 6 line 61-column 7 line 4 and FIG. 1). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it to replace the fastener of Lillick with a zipper sewn across the bottom end, as taught by Schafer, as the substitution of one known fastener for an alternative known fastener to achieve the equivalent result of providing the bottom end of the bag with a fastener configured to selectively and repetitively open and close the bottom end would have been obvious and would have yielded predictable results. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Genord (US 9,974,242 B1), Naftali et al. (US 9,966,174 B2), Wang (US 8,408,791 B1), Namvar (US 7,424,777 B2), Stevens et al. (US 5,464,286 A), Frauenheim (US 3,212,186 A), Crider (US 2,711,584 A), Funk (US 1,330,699 A), Gerrish (US 1,295,888 A), Hansley et al. (US 971,005 A), Monroe et al. (US 795,151 A), Downing (US 772,275 A), Hochberg et al. (US 2020/0055635 A1), and Neville (GB 954754 A). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/Examiner, Art Unit 3734      

/JES F PASCUA/Primary Examiner, Art Unit 3734